United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4073
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa
                                        *
Kendall William Jacobs,                 * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: May 19, 2004

                                  Filed: May 21, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Kendall W. Jacobs pleaded guilty to willfully failing to pay child support, in
violation of 18 U.S.C. § 228(a)(3). The district court1 declined to impose a split
sentence under U.S.S.G. § 5C1.1(d)(2), sentenced Jacobs to 11 months imprisonment
and 1 year supervised release, and ordered restitution of $67,979.39. On appeal,
Jacobs’s counsel has moved to withdraw, and has filed a brief under Anders v.


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
California, 386 U.S. 738 (1967), suggesting that the district court abused its
discretion in not granting Jacobs a split sentence.

       We find that the district court understood its authority to impose a split
sentence, and thus its discretionary decision not to do so is unreviewable. See 18
U.S.C. § 3742(a); United States v. Smotherman, 326 F.3d 988, 989 (8th Cir.) (per
curiam) (appellate court lacks jurisdiction to review district court’s exercise of
discretion in setting sentence within properly determined Guidelines range), cert.
denied, 124 S. Ct. 293 (2003); United States v. Garcia-Ortiz, 310 F.3d 792, 793-94
(5th Cir. 2002) (district court’s discretionary refusal to impose split sentence under
§ 5C1.1(d) does not fall within criteria listed in § 3742(a)). We also have carefully
reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), and have
found no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-